Exhibit 10.4
 
TIPPT Media Inc.
 
AMENDED AND RESTATED PROMISSORY NOTE
 
New York, New York
 
May 14, 2012 $1,200,655.99
 
1) FOR VALUE RECEIVED, on December 23, 2016 (the “Maturity Date”), TIPPT Media
Inc., a Delaware corporation (the "Borrower"), with its offices at 116 West 23rd
Street, New York, NY 10010, promises to pay to the order of FUNCTION(X) INC., a
Delaware corporation (the "Lender") at its offices at 902 Broadway, 11th Floor,
New York, New York 10010, or at such other place as the Lender may designate in
writing, the aggregate amount of all Advances (as defined below), plus accrued
and unpaid interest thereon.  The aggregate amount of all Advances hereunder
shall not exceed One Million Two Hundred Thousand Six Hundred Fifty-Five Dollars
and Ninety-Nine Cents ($1,200,655.99).
 
This Amended and Restated Promissory Note (this “Promissory Note”) amends and
restates that certain Line of Credit Grid Promissory Note, dated as of December
23, 2011 (the “Original Note”).  The Borrower issued the Original Note on
December 23, 2011 in favor of the Lender, and as of the date of this Promissory
Note, there remains outstanding $700,655.99 (the “Outstanding Principal Amount”)
under the Original Note.  Upon execution hereof, the Original Note will be
deemed amended and restated hereby, the Outstanding Principal Amount and accrued
interest and other amounts due under the Original Note shall be evidenced hereby
and the Outstanding Principal Amount shall constitute and be deemed the initial
advance under this Promissory Note (the “Initial Advance”).  In addition, the
Lender shall make an additional advance (the “Additional Advance”) to Borrower
in the amount of $500,000.  The Initial Advance, together with the Additional
Advance hereunder, shall be referred to as the “Advances.”  The parties agree
that Lender will disburse the Additional Advance as follows: (a) first, to make
payments of expenses on behalf of the Borrower, as set forth on Exhibit A, and
(b) the balance, directly to the Borrower.


The Original Note was issued pursuant to that certain Line of Credit Agreement,
dated as of December 23, 2011, by and between Borrower and Lender (the “Line of
Credit Agreement”).  Upon the execution hereof, the Line of Credit Agreement is
hereby terminated.  Accordingly, the amounts outstanding under the Line of
Credit Agreement will be the Initial Advance hereunder, and the Lender shall
have no further obligation to fund any amounts to Borrower pursuant to the Line
of Credit Agreement.


1) Interest.  (a) Borrower will pay interest on each of the unpaid Advances
outstanding under this Promissory Note from the date such Advance is made by
Lender until the date that such Advance is paid in full. The Advances shall be
deemed to have been made on the date this Promissory Note is executed.  Interest
shall accrue at the compounded interest rate computed quarterly equal to four
percent (4%) per annum. Interest shall be computed on the basis of a 365 day
year for actual days elapsed, but in no event higher than the maximum rate
permitted under applicable law.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Borrower will pay interest, calculated at the rate set forth above, upon the
Maturity Date. In addition, Borrower will pay a default rate for late charges
(the “late charges”) equal to four percent (4%) per annum in excess of the rate
set forth herein on the unpaid amount of all Advances and all accrued interest
thereon which has not been paid when due hereunder. Notwithstanding the
foregoing however, in no event shall interest exceed the maximum legal rate
permitted by law. All payments, including insufficient payments, shall be
credited, regardless of their designation by Borrower, first to outstanding late
charges or other amounts due hereunder, then to interest and the remainder, if
any, to principal.
 
2) Mandatory Prepayment.  If at any time after the date hereof, the Borrower
raises a cumulative amount of capital, whether through one or more transactions
after the date hereof, by issuing Securities (as defined below) of at least an
aggregate of Twenty Million Dollars ($20,000,000.00) (which amount is herein the
“Target Amount”), the Maturity Date of this Promissory Note shall be adjusted
and accelerated to occur simultaneously with the closing of the capital raise in
which Borrower has reached the Target Amount and on such date the entire
outstanding amount of all Advances hereunder, together with all accrued and
unpaid interest thereon and any other late charges or amounts due hereunder,
shall become immediately due and payable.  For purposes hereof, “Securities”
shall mean any stock or other equity securities of the Borrower, or any debt
instrument, such as a note or line of credit.
 
3) Optional Prepayment.  The Borrower may, upon prior notice to the Lender not
later than the 12:00 Noon, New York City time on the 5th business day prior to
the date of prepayment, prepay all or any portion of the then outstanding amount
of all Advances, in whole or in part, without premium or penalty.  Each such
notice of prepayment given pursuant to this Section 3 (each a “Notice of
Prepayment”) shall specify the prepayment date and the principal amount of this
Promissory Note to be prepaid.  If a Notice of Prepayment is given, the Borrower
shall make such prepayment and the prepayment amount specified in such Notice of
Prepayment shall be due and payable on the date specified therein. Any repayment
or prepayment of any principal shall be accompanied by and late charges or other
amounts then due hereunder, together with accrued interest on the principal
amount repaid or prepaid.  Upon any such prepayment, the amount of the Advances
outstanding under this Promissory Note shall be reduced to reflect the amount of
Advances so pre-paid.
 
4) Events of Default.  Lender may demand payment of the entire unpaid amount of
all Advances hereunder, together with all accrued and unpaid interest thereon,
at the option of the Lender, at any time and from time to time in the Lender’s
sole and absolute discretion, upon the occurrence and continuance of any one or
more of the following events (each an “Event of Default” and collectively, the
“Events of Default”): (a) the non-payment of any of the obligations hereunder on
the date such payment is due and payable; (b) dissolution or liquidation, as
applicable, of the Borrower; (c) any petition in bankruptcy being filed by or
against the Borrower or any proceedings in bankruptcy, or under any Acts of
Congress or similar applicable state law relating to the relief of debtors,
being commenced for the relief or readjustment of any indebtedness of the
Borrower either through reorganization, composition, extension or otherwise;
provided, however, that Borrower, as the case may be, shall have a sixty (60)
day grace period to obtain the dismissal or discharge of involuntary proceedings
filed against it; (d) the making by the Borrower of an assignment for the
benefit of creditors, calling a meeting of creditors for the purpose of
effecting a composition or readjustment of its debts, or filing a petition
seeking to take advance of any other law providing for the relief of debtors; or
(e) the appointment of any receiver of any material property of the Borrower.
 
 
2

--------------------------------------------------------------------------------

 
 
5) Governing Law. This Promissory Note shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its rules
on conflicts of laws and for the performance of obligations wholly within such
state.
 
6) No Waiver. No failure or delay on the part of the Lender in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy hereunder. The rights and remedies provided herein are cumulative, and
are not exclusive of any other rights, powers, privileges, or remedies, now or
hereafter existing, at law or in equity or otherwise.
 
7) Costs and Expenses. Borrower shall reimburse the Lender for all costs and
expenses incurred by the Lender in connection with the collection of and
enforcement of this Promissory Note or any document, instrument or agreement
relating thereto.
 
8) Amendments. No amendment, modification, or waiver of any provision of this
Promissory Note nor consent to any departure by Borrower therefrom shall be
effective unless the same shall be in writing and signed by the Lender and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
9) Successors and Assigns. This Promissory Note shall be binding upon Borrower
and its heirs, legal representatives, successors and assigns and the terms
hereof shall inure to the benefit of the Lender and its successors and assigns,
including subsequent holders hereof.
 
10) Severability. The provisions of this Promissory Note are severable, and if
any provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Promissory Note in any jurisdiction.
 
11) Entire Agreement. This Promissory Note sets forth the entire agreement of
Borrower and the Lender with respect to this Promissory Note and may be modified
only by a written instrument executed by Borrower and the Lender.
 
12) Headings. The headings herein are for convenience only and shall not limit
or define the meaning of the provisions of this Promissory Note.
 
13) Jurisdiction; Service of Process. Borrower agrees that in any action or
proceeding brought on or in connection with this Promissory Note (i) the Supreme
Court of the State of New York for the County of New York, or (in a case
involving diversity of citizenship) the United States District Court in the
Southern District of New York, shall have jurisdiction of any such action or
proceeding, (ii) service of any summons and complaint or other process in any
such action or proceeding may be made by the Lender upon Borrower by registered
or certified mail directed to Borrower at its address referenced above, Borrower
hereby waiving personal service thereof, and (iii) within thirty (30) days after
such mailing Borrower shall appear or answer to any summons and complaint or
other process, and should Borrower fail to appear to answer within said thirty
day period, it shall be deemed in default and judgment may be entered by the
Lender against Borrower for the amount as demanded in any summons or complaint
or other process so served.
 
 
3

--------------------------------------------------------------------------------

 
 
14) WAIVER OF THE RIGHT TO TRIAL BY JURY. BORROWER AND, BY ITS ACCEPTANCE
HEREOF, THE LENDER, HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, IN ANY MANNER CONNECTED WITH THIS PROMISSORY NOTE OR ANY
TRANSACTIONS HEREUNDER. NO OFFICER OF THE LENDER HAS AUTHORITY TO WAIVE,
CONDITION, OR MODIFY THIS PROVISION.
 
 

    TIPPT Media, Inc.               By:               Name:       Title:        
  Agreed:               Function(x) Inc.               By:                 Name:
      Title:      

 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
Exhibit A


Disbursements of Additional Advance
 
 
 

 
5

--------------------------------------------------------------------------------

 